I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON            FILED
                                                                        June 6, 1997

                                                                    Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk
CRYSTAL M TRUEI TT
         .                                      )   HAM LTON COUNTY
                                                       I
                                                )
      Pl a i nt i f f - Appe l l a nt           )
                                                )
      v.                                        )
                                                )   03A01- 9612- CV- 00399
ALAN A. M CURRY
         c                                      )
                                                )
      De f e nda nt - Appe l l e e              )

                                                    HON. SAMUEL H. PAYNE, J UDGE

CARM  EN Y. SI LVELS, I ndi vi dua l l y        )
a n d a s M he r , Ne xt Fr i e nd a nd
           ot                                   )
f or t h e Be ne f i t o f CHRI STOPHER         )
M SI LVELS, a M nor Chi l d
  .                   i                         )
                                                )
       Pl a i nt i f f - Appe l l a nt          )
                                                )
       v.                                       )   03A01- 9612- CV- 00400
                                                )
ALAN A. M CURRY
         c                                      )
                                                )   AFFI RMED I N PART; VACATED
       De f e nda nt - Appe l l e e             )   I N PART; a nd REMANDED



J OHN W M CLARTY OF CHATTANOOGA FOR APPELLANT CRYSTAL M TRUEI TT
        .  c                                           .
a n d APPELLANT CARMEN Y. SI LVELS

ROBERT L. W DERKEHR, J R. OF CHATTANOOGA FOR APPELLEE
           I



                                   O P I N I O N




                                                                   Godda r d, P. J .




               Cr ys t a l M Tr ue i t t a nd Ca r me n Y. Si l ve l s , i n di vi dua l l y
                            .

a n d a s mot he r a nd ne xt f r i e nd of Chr i s t ophe r M Si l ve l s , a mi n o r ,
                                                              .
a p p e a l j udgme nt s r e nde r e d i n t he i r f a vor i n t he Ci r c ui t Cour t f o r

Ha mi l t o n Count y i n t he a mo unt s of $1, 033. 36; $1, 004. 60; a nd

$ 9 6 . 5 0 , r e s pe c t i ve l y.



                   The y r a i s e t he s a me s i ngl e i s s ue on a ppe a l :



        Th e Tr i a l Cour t e r r e d i n f a i l i ng t o gr a nt pl       a i nt i f f ' s
        mo t i on f or a ne w t r i a l on t he gr ounds t ha t t            he j ur y
        a wa r d wa s s o di s pr opor t i ona t e t o t he pr ove d         da ma ge s a s
        t o s how pa s s i on, pr e j udi c e or una c c ount a bl e         c a pr i c e
        s u f f i c i e nt t o i nva l i da t e t he ve r di c t .



                   The s t a nda r d of r e vi e w i n de t e r mi ni ng whe t he r a n

a p p e l l a t e c our t s houl d r e qui r e a ne w t r i a l be c a us e of t he

i n a d e q u a c y of a j ur y ve r di c t i s whe t he r t he a mount a wa r de d f a l l s

b e l o w t he r a nge of r e a s ona bl e ne s s .      Smi t h v. She l t on, 569 S. W 2 d
                                                                                        .

4 2 1 ( Te nn. 1978) .         Al t hough not s pe c i f i c a l l y c i t i ng Smi t h, t h i s

Co u r t , i n W l ke r s on v . Al t i z e r , 845 S. W 2d 744, 749 ( Te nn.
                i                                       .

Ap p . 1 9 9 2) , f ol l owe d t he s a me r ul e a nd, i n doi ng s o, s a i d t he

f o l l o wi ng:



                 Thi s Cour t doe s not ha ve t he a ut hor i t y t o gr a nt a n
        a d di t ur .    Te nn. Code Ann. § 20- 10- 101.        W r e vi e w t he
                                                                 e
        a c t i on of t he t r i a l c our t i n s ugge s t i ng a n a ddi t ur
        p u r s ua nt t o Te nne s s e e Rul e of Appe l l a t e Pr oc e dur e
        1 3 ( d) .    Te nn. Code Ann. 20- 10- 101( b) ( 2) .

                 Howe ve r , t he s t a t ut e doe s not pr ovi de a ny gui da nc e
        wh e n t he t r i a l c our t r e f us e s t o gr a nt a n a ddi t ur . Se e
        Fo s t e r v. Amc on I nt e r na t i ona l , I nc . , 621 S. W 2d 142,
                                                                       .
        1 4 6 ( Te nn. 1981) .

                 He r e , t he j ur y' s ve r di c t wa s not       wi t hi n t he " r a nge
        o f r e a s ona bl e ne s s . " The r e f or e , t he t   r i a l c our t s houl d
        h a ve s ugge s t e d a n a dd i t ur or gr a nt e d      a ne w t r i a l .
        Fo s t e r v. Amc on I nt e r na t i ona l , I nc . ,     621 S. W 2d 142
                                                                             .
        ( Te nn. 1981) .      W a r e of t he opi ni on t
                                e                                 ha t t he t r i a l

                                                   2
        c o ur t a bus e d i t s di s c r e t i on i n f a i l i ng t o s ugge s t a n
        a d di t ur o r , i n t he a l t e r na t i ve , f a i l i ng t o gr a nt a ne w
        t r i al .



                   The r e c or d di s c l os e s t he f ol l owi ng f a c t s r e l a t i ve t o

t he a c c i de nt .      On Oc t obe r 19, 1 994, Pl a i nt i f f Cr ys t a l M Tr ue i t t
                                                                                .

wa s o p e r a t i ng a n a ut omobi l e on Gl e nwood Dr i ve i n Cha t t a nooga a n d

s t o p p e d a t i t s i nt e r s e c t i o n wi t h Gl e nwood Pa r kwa y, i nt e ndi ng t o

t ur n l e f t .      W l e s t oppe d, he r ve hi c l e wa s s t r uc k i n t he r e a r b y
                       hi

a t r u c k be i ng ope r a t e d by t he De f e nda nt , Al a n A. M Cur r y.
                                                                     c                          He r

s i s t e r , Ca r me n Y. Si l ve l s , wa s s i t t i ng i n t he pa s s e nge r ' s s e a t

a n d h a d i n he r l a p he r t wo- ye a r - ol d s on, Chr i s t ophe r M Si l ve l s .
                                                                            .

Th e s e a t be l t on t he pa s s e nge r ' s s i de wa s be i ng ut i l i z e d,

p r o t e c t i ng bot h mot he r a nd c hi l d.



                   Af t e r t he a c c i de nt , a l l t hr e e of t he pa s s e nge r s we r e

t r a ns p o r t e d b y a mbul a nc e t o Pa r kr i dge M di c a l Ce nt e r , whe r e e a c h
                                                          e

r e c e i v e d e me r ge nc y t r e a t me nt .   The r e a f t e r , t he s i s t e r s c a me un d e r

t h e c a r e of Dr . Ar nol d R. Thor ne r a nd, a c c or di ng t o t he m,

c o n t i n u e d t o ha ve pr obl e ms i nc i de nt t o t he a c c i de nt .           The r e a r e ,

h o we v e r , di s c r e pa nc i e s be t we e n t he t e s t i mony of t he s i s t e r s a n d

d i s c o v e r y t e s t i mony, a ns we r t o i nt e r r oga t or i e s a nd ot he r

wi t n e s s e s t he y i nt r oduc e d.       W t hout de t a i l i ng t he na t ur e of t h e
                                                i

t e s t i mo ny, we f i nd t ha t t he s e di s c r e pa nc i e s woul d j us t i f y t he

j u r y a n d ul t i ma t e l y t he Tr i a l Cour t i n f i ndi ng t ha t t he y we r e

e x a g g e r a t i ng t he na t ur e a nd s e r i ous ne s s of t he i r i nj ur i e s , a nd

t h e j u r y wa s j us t i f i e d i n r e duc i ng t he a wa r d i t mi ght ot he r wi s e

h a v e g i ve n.



                                                    3
               The r e c or d di s c l os e s t he f ol l owi ng me di c a l e xpe ns e s

c l a i me d by e a c h:



                                  CRYSTAL M TRUEI TT
                                           .



       1.    Ha mi l t on Count y EM      S . .     .   .   .   .   .   $ 150. 00
       2.    Pa r kr i dge Hos pi t a l     . .     .   .   .   .   .      557. 10
       3.    Eme r ge nc y M di c a l As s oc .
                              e                     .   .   .   .   .        90. 00
       4.    Ra di ol ogy Gr oup of Cha t t        a.   .   .   .   .      119. 00
       5.    Dr . Dona l d R. Thor ne r .           .   .   .   .   .      924. 00
       6.    Dr . Cor ne l i us M n c e . .
                                    a               .   .   .   .   .      270. 00
       7.    Phys i c a l The r a py As s oc .      .   .   .   .   .      418. 00
       8.    Nor t h Ri ve r P. T.          . .     .   .   .   .   .      358. 40
       9.    Te a ms t e r s Pha r ma c y   . .     .   .   .   .   .      100. 36
                                                                        ____________
             TOTAL MEDI CALS . . . . . . . . . .                        $ 2, 986. 86



                                   CARMEN Y. SI LVELS



       1.    Ha mi l t on Count y EM    S . .       .   .   .   .   .   $ 180.   00
       2.    Pa r kr i dge Hos pi t a l    . .      .   .   .   .   .     241.   60
       3.    Eme r ge nc y M di c a l As s oc .
                            e                       .   .   .   .   .      90.   00
       4.    Ra di ol ogy Gr oup of Cha t t        a.   .   .   .   .      28.   00
       5.    Dr . Dona l d R. Thor ne r .           .   .   .   .   .     960.   00
       6.    Dr . La r r y Gi bs on . . . .         .   .   .   .   .     643.   00

       7.    Dr . Thoma s M e s . . . . . . . . .
                              os                                 535. 00
       8.    Ea s t Ri dge Hos pi t a l . . . . . . . .          274. 00
       9.    Phys i c a l The r a py As s oc . . . . . . .   1 , 130. 00
                                                           _______________
             TOTAL M    EDI CALS . . . . . . . . . . $ 4, 081. 60




                                               4
                                    CHRI STOPHER M SI LVELS
                                                  .



         1.        Pa r kr i dge M di c a l Ce nt e r . . . .
                                  e                        3 1. 50  $
         2.        Eme r ge nc y M di c a l As s oc . . . . .
                                  e                        6 5. 00
         3.        Dr . Dona l d R. Thor ne r . . . . .   225. 00
                                                       ____________
                   TOTAL MEDI CALS . . . . . . . . . . $ 3 21. 50



                    W c onc e de t he j ur y c oul d we l l ha ve f ound t he me di c a l
                     e

e x p e n s e s f our t hr ough e i ght c l a i me d by M . Tr ue i t t unne c e s s a r y ,
                                                         s

a s we l l a s f i ve t hr ough n i ne a s t o M . Si l ve l s .
                                                s                          Ne ve r t he l e s s ,

t h a t wo ul d l e a ve i n l e gi t i ma t e e xpe ns e s - - t hos e i nc ur r e d on t he

d a t e o f t he a c c i de nt - - $916. 10 f or M . Tr ue i t t , a nd $539. 60 f or
                                                  s

M . Si l ve l s .
 s                       Thi s woul d onl y l e a ve $117. 23 f or M . Tr ue i t t a n d
                                                                    s

$ 4 6 5 . 0 0 f or M . Si l ve l s t o c ompe ns a t e t he m f or t he i r i nj ur i e s ,
                    s

t h o u g h mi nor , whi c h woul d i nc l ude pa i n, s uf f e r i ng, a nd e mot i on a l

s h o c k o c c a s i one d by t he a c c i de nt .



                    Gi ve n t he f a c t t ha t t he i mpa c t a s t o t he ve hi c l e i n

wh i c h t he y we r e r i di ng wa s not s l i ght , t he r e pa i r bi l l f or t ha t

v e h i c l e be i ng i n e xc e s s of $4000, a nd f or t he t r uc k i n e xc e s s o f

$ 2 0 0 0 , we c onc l ude t he a wa r d a s t o bot h wa s be l ow t he r a nge of

r e a s o n a bl e ne s s a nd t he Tr i a l Cour t wa s i n e r r or i n not gr a nt i n g a

ne w t r i a l .



                    As t o M . Si l ve l s '
                            s                  s on, Chr i s t ophe r , t h e j ur y

a p p a r e n t l y f ound t ha t t he onl y ne c e s s a r y me di c a l e xpe ns e s he

i n c u r r e d wa s $96. 50, a nd t ha t he r e c e i ve d no i nj ur i e s i n t he

a c c i d e nt .     W c onc l ude t ha t hi s a wa r d, whi c h wa s t he e xa c t
                      e



                                                   5
me d i c a l e xpe ns e s i nc ur r e d on t he da y of t he a c c i de nt , wa s not

b e l o w t he r a nge of r e a s ona bl e ne s s a nd doe s not j us t i f y a ny

i n t e r f e r e nc e by t hi s Cour t .



               For t he f or e goi ng r e a s ons , t he j udgme nt of t he Tr i a l

Co u r t a s t o M . Tr ue i t t a nd M . Si l ve l s i s va c a t e d a nd t he c a u s e
                  s                    s

r e ma n d e d f or a ne w t r i a l .      The j udgme nt a s t o Chr i s t ophe r i s

a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of t he j udgme nt

a n d c o s t s be l ow.    Exe r c i s i ng our di s c r e t i on, we a dj udge a l l c o s t s

o f a p p e a l a ga i ns t M . M Cur r y.
                             r   c



                                               _______________________________
                                               Hous t on M Godda r d, P. J .
                                                          .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                  6